—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered July 27, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
There was no violation of defendant’s right to counsel at the court-ordered lineup since the Legal Aid Society was duly notified and an attorney was provided. Defendant’s claim that he requested the presence of the attorney representing him in a pending, unrelated Westchester County matter is unsupported by the record and the People were under no obligation to notify that attorney (People v Walker, 216 AD2d 426; cf., People v Coates, 74 NY2d 244, 249).
Defendant’s motion to withdraw his plea was properly denied. The court’s review of defendant’s written motion constituted a sufficient inquiry (People v Swinson, 240 AD2d 299, lv denied 90 NY2d 911). The record of the plea proceedings and' the court’s own recollection established that defendant’s plea was voluntarily entered into with a full understanding of the consequences, belying defendant’s unsupported claim that he was under the influence of drugs at the time (see, People v Clarke, 251 AD2d 7). Concur—Sullivan, J. P., Lerner, Mazzarelli and Saxe, JJ.